Citation Nr: 1727115	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-14 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC) based on the need for regular aid and attendance.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified during a Board hearing in Philadelphia, Pennsylvania, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In May 2011, the Board remanded the Veteran's appeal with instruction to provide him and his representative a statement of the case.  A statement of the case was issued in April 2012.  In August 2015, the Board again remanded with instruction to obtain relevant records and provide the Veteran with a VA examination.  The appropriate records were obtained and the Veteran underwent a VA examination in July 2016.  The Board is therefore satisfied that the instructions in its remands of May 2011 and August 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes its August 2015 decision also denied an increased evaluation for residuals of urethritis.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), which vacated the denial in an April 2017 memorandum decision.  The Court has not yet entered a mandate as to this issue, and the Board therefore is without jurisdiction to decide it herein.  This issue will therefore be addressed in a subsequent decision.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him so helpless as to be in need of regular aid and attendance.


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and attendance have not been met. 38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.350(b), 3.352(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated May 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination regarding the question of aid and attendance in July 2016.  The Board finds that this examination and its associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks SMC based on a need for aid and attendance.

SMC provided by 38 U.S.C.A. § 1114(l) is payable for being so helpless as to be in need of regular aid and attendance due to service-connected disability or disabilities.  38 C.F.R. § 3.350(b).      

Higher SMC is also available for aid and attendance under 38 U.S.C.A. § 1114(r) for veterans otherwise receiving SMC under 38 U.S.C.A. § 1114(n)-(p), or under 38 U.S.C.A. § 1114(s) for veterans with a single service-connected disability rated as totally disabling.  As the veteran is not receiving SMC under 38 U.S.C.A. § 1114(n)-(p) and does not have a single service-connected disability rated as totally disabling, the Board will analyze his claim under 38 U.S.C.A. § 1114(l).  

The following is accorded consideration in determining the need for regular aid and attendance:  inability of claimant to dress or undress oneself, or to keep oneself ordinarily clean and presentable; inability to attend to the wants of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of these disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance are based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

In his March 2009 claim, the Veteran reported that due to his service-connected disabilities he is unable to cook, clean house, wash dishes, or wash clothes.

The Veteran underwent a VA examination in June 2009.  The examiner had access to the Veteran's VA treatment records but did not have access to his claims file.  He reported that he was able to toilet himself and to wash his hands and face without assistance.  He stated that he needed assistance getting into and out of the tub and washing his back.  He reported use of an exercise bicycle and use of a treadmill walking up to 2.9 miles per hour.  He stated he used both for a half hour each 3-4 times per week.  He walked without assistance beyond the use of a cane.  He reported an inability to cook due to numbness in his hands.  The examiner found that the Veteran was not housebound and needed minimal aid for some activities of daily living.  

VA treatment records reflect that in May 2013 the Veteran reported improvement to his dizziness.  His neurologist noted that he was not lightheaded when he stood and walked, and that his gait and tandem gait were normal.  Muscle strength and tone was normal.  In April 2014 he reported occasional problems with ambulation.

At his May 2015 hearing, the Veteran stated that he was unable to cook.  When asked if he can do any household chores, he stated that he tries to sweep.  He denied the need for assistance in using the toilet, but stated that he needed help getting into and out of his tub.  He stated that he needs people to help cook, wash clothes, and clean the house.  He reported that his relatives and his neighbor help him and his wife.  He reported difficulty buttoning his buttons, and stated that he wears Velcro shoes because he has trouble tying.

VA treatment records reflect that in October 2015 the Veteran exacerbated his right shoulder pain after tiling for three days.  He considered this work physically strenuous.  His son was supposed to help with the task but did not.  In November 2015, he reported that he was able to exercise on a treadmill and exercise bike at home, but was limited on days when his pain is increased.  At a March 2016 mental health intake evaluation, the Veteran reported stress from his role as his wife's caregiver since she suffered a cognitive episode two years prior that left her much less functional.  He stated that he occasionally gets help from their adult son and daughter.

In a July 2016 statement, the Veteran's neighbor reported that she helps him and his wife with housework, laundry, window-washing, light shopping, and keeping the front of their property clean.

In a July 2016 statement, the Veteran's son reported that he visits his parents 4-5 times per week to help with personal hygiene, health, and finances.  Specifically, he reported assisting the Veteran in and out of the tub for baths and helping him wash areas difficult to reach; grooming assistance, including brushing teeth and brushing hair; ironing clothes and assisting in dressing, particularly buttons and zippers; making medical appointments; managing his medication; and managing bills, finances, and mail.

The Veteran underwent a VA examination in July 2016.  The examiner found that the Veteran was not bedridden, was not currently hospitalized, and was able to travel beyond his current domicile.  He was able to bathe by himself but requires help getting out of the tub.  He required minimal aid for activities of daily living, and he drove himself short distances 2-3 times per week.  He experienced dizziness once or more per day.  Imbalance occasionally (less than weekly) affected his ability to ambulate.  He had no memory loss.  He walked slowly with a cane and was unable to perform heel, toe, or tandem gait.  He was able to walk up to a few hundred yards with his cane but without the assistance of another person.  There was no permanent functional impairment, and corrected vision was not 5/200 or worse in both eyes.  The Veteran exhibited limited range of motion due his cervical and lumbar spinal fusions.  His abnormality did not interfere with breathing.  He was able to walk one block on level ground and stand for 10 minutes.  He was able to eat by himself.  

In an August 2016 statement, the Veteran claimed that his spine, neck, and peripheral nervous system were neither examined nor asked about at his July 2016 VA examination.

In an August 2016 addendum opinion, the July 2016 VA examiner opined that the Veteran is not needing a higher level of care consisting of personal healthcare services provided on a daily basis in the Veteran's home, and that in the absence of such care he would not require admission to a hospital, nursing home, or other personal care facility.  This opinion was based on the rationale that the Veteran had significantly recovered from his stroke with stable residuals and the use of a cane to ambulate.  His cervical spine pain was controlled with medications and his diabetes mellitus and associated peripheral neuropathy was stable.  As of February 2016 treatment his chronic renal function was stable.  His urethral stricture had minimal narrowing as of an April 2016 cysoscopy.  The Veteran was able to dress himself without help.  Though the Veteran requires help getting in and out of the tub, he is otherwise able to bathe himself, is not housebound and requires minimal aid for activities of daily living, and he drives short distances 2-3 times per week.

As an initial matter, in a March 2017 brief, the Veteran's representative argues that the lay evidence submitted since the Veteran's July 2016 examination should be submitted to the examiner.  The Board disagrees.  The statements provided by the Veteran's son and neighbor indicate the level of assistance he receives, but are not necessarily reflective of the level of assistance that he requires.  To the extent that the level of assistance required is a question of medicine, it is best answered in reference to a physical examination of the Veteran including his own reports of his symptoms and a thorough review of his medical treatment records.  The Board is capable of weighing the lay statements provided by the Veteran's son and neighbor.

The Board finds that the evidence weighs against a finding that the Veteran's service-connected disabilities render him so helpless as to be in need of regular aid and attendance.  The VA examiner opinions are probative and consistent with the record evidence.  While the Veteran reports some difficulties, including getting into and out of the tub, cooking, and buttoning buttons, for the most part he is able to engage in the activities of daily living.  He regularly exercises on a stationary bicycle and treadmill.  He is able to toilet himself.  He drives short distances.  The statements by his son and neighbor show that the Veteran receives some assistance but do not establish that such assistance is medically necessary.  Furthermore, VA treatment records indicate that visits from the Veteran's children are primarily in order to help care for their mother.  Indeed, in March 2016 the Veteran identified as his primary source of stress his role as caregiver to his spouse.  The Board finds it unlikely that a person who himself is in need of regular aid and attendance would also identify as a caregiver for another.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's service-connected disabilities render him so helpless as to be in need of regular aid and attendance, and SMC based on such need is therefore denied.


ORDER

SMC based on the need for regular aid and attendance is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


